United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 06-3370
                                  ___________

Shirley A. Tyus,                      *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Arkansas.
Earl Cranor, Adult Probation and      *
Parole Officer, Conway, AR, Faulkner *       [UNPUBLISHED]
County,                               *
                                      *
             Appellee.                *
                                 ___________

                            Submitted: August 22, 2007
                               Filed: August 27, 2007
                                ___________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ___________

PER CURIAM.

      Shirley Tyus appeals the district court’s1 dismissal of her 42 U.S.C. § 1983
complaint against a state parole and probation officer. Upon de novo review, see
Thomas v. St. Louis Bd. of Police Comm’rs, 447 F.3d 1082, 1084-85 (8th Cir. 2006)
(standard of review), we conclude that dismissal was proper because Tyus sued
Officer Cranor only in his official capacity. See Johnson v. Outboard Marine Corp.,


      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
172 F.3d 531, 535 (8th Cir. 1999) (“[I]n order to sue a public official in his or her
individual capacity, a plaintiff must expressly and unambiguously state so in the
pleadings, otherwise, it will be assumed that the defendant is sued only in his or her
official capacity.”); Murphy v. Arkansas, 127 F.3d 750, 754 (8th Cir. 1997) (Eleventh
Amendment bars damages claims against state officials acting in their official
capacities).2

      The judgment is affirmed.
                      ______________________________




      2
        We do not consider Tyus’s claim for injunctive relief because it was not raised
in the district court. See Alexander v. Pathfinder, Inc., 189 F.3d 735, 740 (8th Cir.
1999).


                                          -2-